UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):(February 15, 2017) FLUX POWER HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 000-25909 (Commission File Number) 86-0931332 (IRS Employer Identification No.) 985 Poinsettia Avenue, Suite A, Vista, California (Address of Principal Executive Offices) 92081 (Zip Code) 877-505-3589 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into A Material Definitive Agreement. On February 15, 2017, Flux Power Holdings, Inc. (the “Company”), and its shareholder, Mr. Scott Kiewitt, amended an oral loan agreement originally entered into on February 1, 2017 (the "Loan Agreement") to increase the loan amount from $200,000 to $350,000 (the "Loan"). As of February 21, 2017, the Company has borrowed a total of $350,000 from Mr. Kiewitt and is in the process of negotiating the terms of the Loan which the parties intend to formalize in a written agreement. The Loan Agreement was previously reported on Form 8-K on February 9, 2017. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information disclosed in Item 1.01 of this Current Report on Form 8-K is incorporated by reference into this Item 2.03. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Flux Power Holdings, Inc., A Nevada Corporation Dated: February 21, 2017 /s/ Ron Dutt Ron Dutt, Chief Executive Officer and Interim Chief Financial Officer
